WOODLEY, Commissioner.
This is a companion case to that of Brown v. State, Tex.Cr.App., 247 S.W.2d 256. Appellant was separately indicted for the theft of the same calf, and on a separate trial was also awarded a two year term in the penitentiary.
Appellant did nbt testify 'ndr offer evidence in his behalf, and there are no bills of exception.
*258The evidence is substantially the same as that in Brown v. State, supra, and the identical question is raised as to the court’s charge.
The judgment is affirmed.
Opinion approved by the Court.